DETAILED ACTION
1.	This action is in response to applicant's amendment received on 12/17/2021.  Amended claims 1, 6, 8, and new claims 9-14 are acknowledged and the following new grounds of rejection below are formulated. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that claim 4 requires a space to be provided between the inner circumferential surface of the cylinder bore and the different material and refers to figure 4, reference number 10b to show this limitation. However, as shown below, figure 4 does not show that the entirety of the different material has a space in relation to the inner circumferential surface of the cylinder bore. 

    PNG
    media_image1.png
    609
    814
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent 3,408,995), hereinafter “Johnson”.
Regarding claim 1, Johnson discloses an internal combustion engine provided with a cylinder (11, shown in figure 1), wherein: at least a part of a surface constituting a reaction chamber (10) of the cylinder is made of a different material (ceramic material 18) which is different from a first material (material used for the cylinder) for a separate part of the surface constituting the reaction chamber of the cylinder. Examiner notes that the cylinder body surface in the block is made of a conventional cylinder body (iron or aluminum) and the upper portion of the cylinder defined by the head is made of ceramic high insulating material (column 2, lines 15-18).
Regarding claim 2, Johnson discloses the internal combustion engine according to claim 1, wherein: the surface constituting the reaction chamber includes an inner circumferential surface of the cylinder in a cylinder block, a top surface of a piston housed in the cylinder, and a blast surface covering the cylinder in a cylinder head; and at least one of these surfaces is made of the different material (18, shown in figure 1).
Regarding claim 3, Johnson discloses the internal combustion engine according to claim 1, wherein: the cylinder includes a cylinder bore (bore for 11 including head portion of cylinder) and a piston (25) housed in the cylinder bore (shown in figure 1); and the different material (ceramic insulating liner 18) is fitted in an inner circumferential surface (cylinder surface that holds the ceramic layer 18) of the cylinder bore (shown in figure 1).

Regarding claim 4, Johnson discloses the internal combustion engine according to claim 3, wherein: a space is provided between the inner circumferential surface of the cylinder bore and the different material. Examiner notes that claim 4 is rejected above with regards to 112 so examiner interprets to best of ability. Therefore, examiner regards the space for the head gasket shown below to constitute the “space”.

    PNG
    media_image2.png
    1051
    932
    media_image2.png
    Greyscale

Regarding claim 5, Johnson discloses the internal combustion engine according to claim 4, wherein: the space is provided annularly along the inner circumferential surface of the cylinder bore (the head gasket space is annular).


Regarding claim 9, Johnson discloses the internal combustion engine according to claim 3, wherein the piston is configured to contact the first material (cylinder block surface of cylinder bore, figure 1 shows piston 25 contacting the cylinder bore material).
Regarding claim 10, Johnson discloses the internal combustion engine according to claim 2, wherein the cylinder has a head gasket (inherent that there is a head gasket fitted into space between head 13 and block 12) that is interposed between the cylinder block and the cylinder head (shown in figure 1).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (U.S. Publication 2015/0211431), hereinafter “Harada”. 
Regarding claim 12, Johnson discloses an internal combustion engine, comprising: a cylinder block (12) having an inner surface that defines a cylinder configured to accommodate a piston (15) that is movable between a lower position (position of piston that goes lower than where the layer 61 is) and an upper position (position of piston shown in figure 1); wherein: when the piston is in the upper position, a first portion (portion of cylinder bore filled by layer 61, paragraph 66) of the inner surface of the cylinder and the piston cooperate to define a reaction volume; when the piston is in the lower position, a second portion (portion of cylinder underneath 61) of the inner surface of the cylinder, the first portion of the cylinder, and the piston cooperate to define an exhaust volume that is greater than the reaction volume (shown 
Regarding claim 13, Harada discloses the engine of claim 12, further comprising: a cylinder head (13); and a head gasket (inherent that the joining of head and block have a gasket) that is interposed between the cylinder block and the cylinder head.
Regarding claim 14, Harada discloses the engine of claim 13, wherein the first material (61) is fitted on the first portion (shown in figure 1) and positioned between the reaction volume and the head gasket.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kamo et al. (U.S. Patent 4,738,227), hereinafter “Kamo”.

	
Regarding claim 8, Johnson and Kamo disclose an internal combustion engine according to claim 7, wherein: an inner surface of the external reaction chamber (Kamo, 19) is a higher heat-insulative material (70, column 6, line 58 – column 7, line 11) than the part excluding the external reaction chamber of the cylinder first material. Examiner notes that Kamo teaches silicon nitride within the external reaction chamber, that has a higher heat-insulative characteristic than the Zirconia (60) within Kamo’s cylinder reaction chamber. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Harada.

Regarding claim 11, Johnson discloses the same invention substantially as claimed except for the different material disposed on an inner dimeter .
	
    PNG
    media_image3.png
    1051
    932
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the Johnson and Harada references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                             3/29/2022